Citation Nr: 9904512	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  94-08 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.  

2.  Entitlement to service connection for a back disorder.  


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran had active service from March 1968 to July 1970.  
This appeal arises from a May 1993 rating decision of the 
Baltimore, Maryland Regional Office (RO), which denied 
service connection for a right eye disorder and a back 
disorder.  The Board of Veterans' Appeals (Board) remanded 
the case to the RO in February 1996 and September 1997 for 
additional development of the evidence.  


FINDINGS OF FACT

1.  The veteran's claim that his right eye disorder was 
incurred in service was not accompanied by any medical 
evidence to support that allegation.   

2.  The claim for service connection for a right eye disorder 
is not plausible.

3.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal regarding a 
back disorder has been obtained by the RO.

4.  The medical evidence of record reflects that the veteran 
has a back disorder that is attributable to an inservice 
injury.    


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a right 
eye disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The veteran's back disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 
38 C.F.R. § 3.304 (1998). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records show that on a June 1967 pre-
induction physical examination the veteran was noted to have 
defective vision.  He had distant vision in the right eye of 
25/20.  Otherwise, on clinical evaluation the veteran's eyes 
were normal.  The veteran's spine was clinically evaluated as 
normal.  On a Report of Medical History at that time, the 
veteran reported that he has worn glasses and had a history 
of eye trouble.  On a July 1970 separation physical 
examination, the veteran's eyes and spine were clinically 
evaluated as normal.  On a Report of Medical History at that 
time, the veteran reported that he has worn glasses and that 
he has not had and has never had back trouble of any kind.  
The veteran also reported a "wound" in Vietnam from 
concussion.  The service medical records do not show 
complaints, clinical findings, diagnosis, or treatment of 
either a right eye disorder or a back disorder.  

The veteran's DD Form 214, Report of Transfer or Discharge, 
shows that his military occupational specialty was a light 
weapons infantryman and that his citations included the 
Vietnam Service Medal, Vietnam Campaign Medal with 60 device, 
and Purple Heart.  The form indicates that the veteran served 
in Vietnam from January 1969 to February 1970.  There is no 
indication as to when and for what injuries the veteran was 
awarded the Purple Heart.

In his claim received in September 1992, the veteran 
indicated that he had been seeking treatment for injuries of 
the low back and right eye (loss of vision) incurred in 
service.  

In May 1993, VA outpatient records dated from January 1976 to 
May 1984 were received.  On a January 1976 clinical record, 
the veteran reported that he had sustained a concussion from 
a grenade in Vietnam.  In regard to medical history of his 
eyes, he reported that for about five minutes he lost sight 
in his right eye about two months previously while he was 
smoking a cigarette and that it had never happened again.  
The veteran indicated that he did not have a medical history 
of a backache.  On a July 1976 medical certificate, the 
veteran reported a total, but transient, loss of vision in 
the right eye that occurred three days earlier.  He gave a 
history of a similar episode six months earlier and another 
in the sixth grade.  An ophthalmologic examination at that 
time was normal.  

In May 1993, statements were received from the veteran and 
his wife, brother, and friend.  The veteran reported that 
while on a mission in Vietnam in April 1969 a mortar round 
exploded about five feet from him and he was thrown backward 
and blinded for about thirty minutes.  He indicated that he 
had no other injuries at that time.  The veteran reported 
that after he returned to his company, and while he was 
reclining in his bunker at camp, he came under attack.  He 
stated that either mortar or rocket fire caused his bunker to 
collapse, pinning him under the wreckage and causing him to 
lose consciousness.  When he was pulled from the wreckage, he 
regained consciousness, screaming "my back, my back".  
After service, the veteran indicated that he next suffered 
loss of vision in the summer of 1971 while driving a car and 
then numerous times thereafter.  Regarding his back, he 
stated that he always had back problems following service and 
"tried to live with it".  He indicated that his wife took 
him to the hospital in July 1992 because he had his worst 
attack of back pain as he was working around the house and 
that he has since received constant medical attention for his 
back.  

The veteran's wife reported that the veteran had confided in 
her about how he injured his eyes and back in service.  She 
had been present on occasions when her husband suffered a 
sudden loss of vision.  She stated that the veteran's only 
back injury was incurred in Vietnam and that VA doctors in 
July 1992 indicated that the veteran evidently triggered an 
old back injury.  The veteran's brother reported that the 
veteran related to him the circumstances of his eye and back 
injuries in Vietnam for which he received the Purple Heart.  
He indicated that during the years following service he had 
been present when the veteran experienced vision loss and 
back pain and discomfort.  The veteran's friend reported that 
he had known the veteran for 35 years and was informed of the 
injuries he sustained in service.  He stated that he was 
present in the summer of 1971 when the veteran experienced a 
sudden loss of vision while driving a car and that he drove 
the veteran to a VA medical center.  

In a June 1993 medical statement, a VA doctor stated that the 
veteran gave a history of a back injury sustained in Vietnam 
in 1969, which was treated with medication and bed rest, and 
that the veteran reported that he has since experienced 
occasional recurrence of low back pain.  The doctor noted 
that in July 1992 the veteran developed an acute onset of 
severe low back pain radiating to the buttocks, thighs, and 
lower legs, which was present at the time of his first clinic 
visit in September 1992.  An x-ray at that time revealed 
degenerative disc disease of L5-S1 with moderate narrowing of 
the posterior aspect of the disc interspaces of T12 through 
L3.  

In August 1993, VA outpatient treatment records dated from 
October 1990 to June 1993 were received.  A July 1992 record 
indicates a complaint of sudden low back pain radiating to 
the thigh.  It was noted that the veteran did not have any 
previous history of back pain.  Other July 1992 records note 
continuing complaints of back pain.  A September 1992 record 
notes a history of a back injury followed by a two to three 
period of bed rest while in Vietnam and occasional 
recurrences ever since.  The assessment was rule out L5-S1 
disc herniation.  On a subsequent September 1992 record, the 
veteran reported a 20-year history of temporary blindness of 
the right eye, beginning with a bomb explosion in Vietnam in 
1969.  It was noted that there was no apparent head trauma at 
that time but that bilateral blindness resulted and resolved 
after about half an hour.  The veteran reported that since 
Vietnam he had had two or three episodes of right eye 
blindness per week, each lasting one or two minutes.  There 
were no associated symptoms.  The diagnosis was right 
amaurosis fugax of questionable etiology.  A November 1992 
record notes a complaint of back pain since early July and a 
history of back trauma in 1969 followed by hospitalization 
for seven days.  On a December 1992 record, the veteran 
reported a history of chronic right blindness about once a 
month during the preceding 20 years.  There were no 
headaches, dizziness, vertigo, or scotoma associated with the 
visual loss, which came on and resolved in two to three 
minutes.  Records from January to June 1993 show continuing 
treatment for back pain.  The assessment on a March 1993 
record was acute low back pain in July 1992, now centralized 
and located in the sacroiliac region on the right.  On an 
April 1993 record, the veteran reported incidents of right 
blindness on February 4 and February 12, each lasting two or 
three minutes.  After an examination, the diagnoses included 
suspected glaucoma and a 20-year history of two to three 
minute episodes of amaurosis fugax.

At a March 1994 hearing at the RO before a hearing officer, 
the veteran testified with regard to his right eye claim 
that, while on patrol in Vietnam and engaged in a firefight, 
he was thrown some distance by a bomb explosion near his 
position and that he suffered a loss of vision for about 10 
minutes; that after service in the early 1970's (he later 
stated it was in 1972), he was driving a car with friends 
when he lost his vision and that by the time he arrived at 
the hospital his vision had returned; that he reported the 
loss of vision but believed that the person with whom he 
spoke at the hospital made no record because he had recovered 
his sight; that he experienced a second similar episode 
followed by a third episode in 1976, when he was seen by a 
doctor at the VA.  On inquiry, the veteran reported that he 
lost vision in both eyes on one occasion in fourth grade and 
that since service he had had a hundred episodes of temporary 
blindness, always on the right side with most resolving in 
two or three minutes.  

With regard to his back claim, the veteran testified that he 
injured his back during an explosion which blew up his bunker 
in Vietnam; that he was hospitalized for his back injury; 
that his back continued to hurt him but that he did not 
receive any further treatment while in service; and that he 
did not receive medical attention for back pain complaints 
following service until 1992.  The veteran's wife testified 
that the veteran complained of back problems for many years 
prior to their marriage.  

At the hearing, additional medical records were received.  On 
a June 1993 evaluation of impairment and disability by the 
Maryland Department of Human Resources, the examiner 
indicated that she had known the veteran for 11 months and 
that his current disorders included chronic low back pain 
secondary to a back injury in 1969 with an acute exacerbation 
in July 1992.  On a September 1993 Social Security 
Administration (SSA) medical report, a history of back pain 
was noted along with a history of a back injury in Vietnam in 
1969 with occasional recurrences ever since.  A 30+ year 
history of post traumatic amaurosis fugax involving the right 
eye was also noted with a suspicion of glaucoma.  The 
diagnoses included low back pain secondary to degenerative 
disc disease, L5-S1, with moderate narrowing of disc 
interspaces, T12-L3; and post traumatic amaurosis fugax of 
the right eye.  On a September 1993 VA outpatient treatment 
record, the veteran reported an eight minute episode of right 
blindness on June 2 and a 15 minute episode on September 28.  
Following an examination, the diagnoses included amaurotic 
episodes, now with headaches, and a hole in the left retina.  
Another September 1993 VA outpatient record notes a history 
of head trauma in 1969 with residual right eye problems.  The 
veteran reported a 20-year history of transient right eye 
blindness ever since an explosion in Vietnam.  It was noted 
that the veteran's description of transient visual loss 
suggested amaurosis fugax.  A magnetic resonance imaging 
(MRI) of the brain was recommended.  VA outpatient treatment 
records in August, September, October, and December 1993 show 
continuing complaints of low back pain radiating to the 
buttocks and thighs.  On a December 1993 SSA medical report, 
a history of a closed head injury in the war was noted.  The 
report indicates that an MRI in October 1993 revealed two 
lesions in the left frontal and right occipital lobes, 
possibly secondary to head trauma during the war.  The 
diagnoses on the SSA report included traumatic head injury 
with persistent cognitive deficits and degenerative joint 
disease of the lumbar and thoracic spine.  

In May 1995, VA outpatient records dated from February to 
October 1994 were received, indicating complaints and 
diagnoses of low back pain in May 1994 and October 1994.  An 
October 1994 record notes that the veteran has had low back 
pain since 1969.  

In July 1996, VA records dated from September 1992 to January 
1996 were received.  An October 1993 hospital report 
indicates that the veteran was admitted for a stroke work-up 
after treatment in a private hospital where he had been 
admitted with symptoms of right arm weakness, dysarthria, 
lethargy, and confusion.  A computerized tomography (CT) scan 
on admission to the private hospital had revealed an old left 
frontal lobe infarct and an old left occipital lobe infarct 
of undetermined ages.  The veteran's medical history included 
hypertension for one year, degenerative joint disease of the 
spine for one year, and recurrent loss of vision in the right 
eye for 20 years.  The impression on the VA admission was a 
history of hypertension with old frontal/occipital strokes 
and with recent neurologic deterioration secondary to 
probable food poisoning.  The VA hospital discharge diagnosis 
was cerebrovascular accident.  Outpatient records in 
February, July, and November 1993 show that the veteran was 
seen for complaints of low back pain.  A November 1994 
outpatient record shows a complaint of an episode of 
amaurosis fugax in the right eye in October 1994.  The 
impression was suspected glaucoma and history of amaurosis 
fugax for 20 years.  On a May 1995 outpatient record, the 
veteran reported amaurosis fugax, decreasing in frequency, 
with two or three episodes during the preceding four or five 
months.  After an examination, the impression included a 
peripheral retinal hole, suspected glaucoma, and atypical 
fugax over 20 years in duration.  A November 1995 outpatient 
record notes a complaint of excessive tearing of the right 
eye without any episodes of amaurosis fugax during 1995.  
Following an examination, the impression included suspected 
glaucoma and stenosis of the right lacrimal duct.  
Ophthalmologic outpatient records in January 1996 show that 
the veteran had epiphora on the right side.  

On a VA ophthalmologic examination in October 1996, the 
veteran reported no new problems with his eyes since a 
January 1996 examination during which he underwent various 
tear function tests.  The examiner noted a history of a 
peripheral retinal hole of the right eye, suspected glaucoma 
with normal eye pressures, and atypical amaurosis fugax for 
20 years without cardiac or carotid problems.  The veteran 
reported a history of hypertension since 1992.  The veteran 
underwent vision, neurologic, slit lamp, and dilated fundus 
examinations.  The assessment included a peripheral retinal 
hole of the right eye with some minimal subretinal fluid 
cuff; suspected glaucoma with normal eye pressures; atypical 
amaurosis fugax, decreasing in frequency, with a negative 
cardiac and carotid work up in 1993; and a history of 
epiphora.

On a VA spinal examination in October 1996, the examiner 
noted in the veteran's history that he injured his lower back 
in Vietnam in 1969 when he was hit by explosives and that he 
has since had intermittent low back pain.  The veteran denied 
any subsequent trauma to the back.  The examiner noted that 
the claims folder was not available for review.  On 
examination, there was no tenderness or paraspinal spasm and 
no evidence of pain on range of motion of the lumbosacral 
spine.  The veteran arose and stood normally and he had a 
normal gait.  The impression was chronic strain of the 
lumbosacral spine.  The examiner ordered an x-ray of the 
lumbosacral spine, which revealed a small spur anterior to 
the fourth lumbar vertebra.  The examiner commented that the 
veteran gave a definite history of his current low back pain 
being related to "the 1969 Viet Nam trauma" and denied any 
subsequent back trauma.  The examiner opined that it 
certainly was as likely as not that the veteran's current 
symptoms were related to the original injury but that the 
clinical findings were not impressive.  

In December 1996, a comprehensive ophthalmic review of the 
veteran's records, to include the claims folder, was made and 
a report was produced.  The report indicates that the veteran 
had been followed in the eye clinic since December 1992; that 
he was noted to have a medical history significant for 
hypertension and amaurosis fugax per his history for the past 
20 years; that records in the claims folder indicate that the 
veteran had sustained a grenade concussion which affected his 
right eye for about 10 minutes immediately post trauma and 
that he had reported several amaurotic-like episodes since 
the initial trauma; that he also has a history of multiple 
strokes, with the last occurring on October 5, 1993, when he 
was admitted and evaluated at a private hospital; that CT 
imaging at that time indicated an old occipital infarct; that 
a follow-up MRI at the VA on October 12, 1996 [sic], 
confirmed left occipital lobe infarct, infarcts of the left 
cerebellum, left frontal deep white matter, and lacunar 
infarcts of the left basal ganglia; that the veteran was 
maintained on acetylsalicylic acid every day prophylactically 
and Verapamil for his hypertension; and that other 
significant medical history included intravenous drug use and 
a history of treatment for venereal disease.  

The December 1996 VA report further indicates that the 
veteran's current ocular condition included a history of 
right functional nasolacrimal duct obstruction for which 
dacryocystorhinostomy was recommended but declined by the 
veteran.  He also had an atrophic retinal hole with a small 
cuff of subretinal fluid inferotemporally in the right eye 
and was considered a glaucoma suspect.  With regard to 
glaucoma, visual field testing suggested possible inferior 
arcuate scotoma on the right and inferonasal field defect on 
the left, but such field loss may also be associated with the 
old occipital infarct.  Upon review of the veteran's service 
records, it was noted that there was no indication that he 
had evidence of glaucoma, nasolacrimal duct obstruction, or 
retinal hole while in service.  In July 1976, the veteran had 
what appeared to be an episode of amaurosis fugax in the 
right eye, but a clinical evaluation was unremarkable.  With 
regard to the right eye condition, there was no indication 
that the nasolacrimal duct stenosis or atrophic retinal hole 
was related to any condition while in the service.  
Nasolacrimal duct stenosis may occur from a variety of 
conditions, none of which was evident at the time of service 
according to the records.  Atrophic retinal holes may occur 
at any time spontaneously.  The amaurotic episode initially 
may have been the result of trauma, but given the veteran's 
history of hypertension and multiple cerebrovascular 
accidents, the amaurosis was probably related to a vascular 
or cardiogenic condition.  There was no evidence of pathology 
in the right eye as a result of the amaurosis, that is, there 
was no evidence of emboli or infarct.

On a VA spinal examination in March 1997, the same examiner 
as in October 1996 noted in the veteran's history that he 
injured his lower back in Vietnam in 1969 when he was 
involved in an ammunition explosion in a bunker and was 
hospitalized for a week without a specific diagnosis relative 
to the back.  The veteran had reportedly had intermittent low 
back pain ever since.  The examiner noted that the claims 
folder was not available for review.  On examination, there 
was no tenderness or paraspinal spasm and no evidence of pain 
on range of motion of the lumbosacral spine.  The veteran 
arose and stood normally.  He used a cane to ambulate but did 
not require it.  His gait was normal without any limp.  The 
impression was chronic strain of the lumbosacral spine.    

In additional comments dated in March and April 1997, the VA 
examiner who had previously evaluated the veteran's spine in 
October 1996 and March 1997 indicated that he reviewed the 
claims folder and found no change in the diagnosis and that 
it was at least as likely as not that the veteran's current 
symptoms were related to his inservice injury.  

In a July 1997 statement, a VA doctor from neurosurgery 
certified that the veteran suffered from progressive 
mechanical back pain and that the worsening "may certainly 
be attributable to his prior back injury sustained in 1969".  

In February 1998, VA outpatient records dated from July 1993 
to December 1997 were received.  Records in 1996 and 1997 
note treatment for continuing complaints of low back pain.  A 
November 1996 record notes that the veteran's only back 
trauma occurred in service in 1969 and that it more recently 
"went out" when he was picking up laundry in 1990.  A June 
1997 MRI of the lumbar spine confirmed a clinical suspicion 
of L4-L5 lumbar spinal stenosis.  A June 1997 ophthalmologic 
record indicates an impression of glaucoma suspicion, 
peripheral hole, and rule out amaurosis fugax with no recent 
episodes.  

II.  Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated in the active military, 
naval, or air service.  38 U.S.C.A. § 1110.  Where a veteran 
served 90 days or more during a period of war or peacetime 
after December 31, 1946, and glaucoma (organic disease of the 
nervous system) becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Furthermore, the law provides that a claimant for benefits 
under a law administered by the Secretary of the United 
States Department of Veteran Affairs (VA) shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A. § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is, a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  As explained below, the Board finds 
that the veteran's right eye claim is not well grounded.
To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. 
§ 5107(a ).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence.)  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

Although evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, the exception to this principle is 
where the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  This exception applies to the veteran's lay 
assertions of an etiological link between current disability 
and events that transpired during service, because lay 
persons (i.e., persons without medical training or expertise) 
are not competent to offer opinions concerning medical 
causation.  Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The applicable criteria also includes 38 U.S.C.A. § 1154(b) 
which provides as follows:

r, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.

Section 1154(b) is implemented by 38 C.F.R. § 3.304(d) which 
provides:

Combat. Satisfactory lay or other 
evidence that an injury or disease was 
incurred or aggravated in combat will be 
accepted as sufficient proof of service 
connection if the evidence is consistent 
with the circumstances, conditions, or 
hardships of such service even though 
there is no official record of such 
incurrence or aggravation.



A.  Right Eye Disorder

In this case, the veteran contends that his right eye 
disorder is attributable to an injury he received in service 
when a bomb exploded near his position and he suffered a 
temporary loss of vision.  The service medical records, 
however, fail to show that the veteran sustained any eye 
injury from an explosion or that the veteran had any 
complaints, clinical findings, or diagnosis of an eye 
disorder.  The only reference to an injury in Vietnam 
appeared on the veteran's separation examination in which he 
reported a "wound" in Vietnam from a concussion.  However, 
there was no mention at that time of a right eye injury in 
relation to the concussion.  In lay statements received in 
May 1993, the veteran's wife, brother, and friend indicated 
that they had been present when the veteran suffered a sudden 
loss of vision in the years following service, with the 
earliest episode occurring in the summer of 1971.  
Nevertheless, there are no postservice medical records of 
such vision loss in the right eye until 1976, several years 
following the alleged inservice injury.  

The Board has considered the provisions of 38 U.S.C.A. § 
1154(b), which have been interpreted by the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) as 
liberalizing the modes of proof necessary to support a claim 
of entitlement to service connection for disability incurred 
by a combat veteran.  In Collette v. Brown, 82 F.3d 389 
(1996), the Federal Circuit set out a three-step sequential 
analysis: 1) The veteran must produce satisfactory lay or 
other evidence, that is, credible evidence which would allow 
a reasonable fact finder to conclude that the alleged disease 
or injury was incurred in the veteran's combat service; 2) If 
the proffered evidence is consistent with circumstances, 
conditions or hardships of service, a factual presumption 
arises that the alleged disease or injury is service 
connected; 3) Once the presumption of service connection 
arises, it must be determined whether the government met its 
burden of rebutting the presumption of service connection 
with clear and convincing evidence to the contrary.

Both the Court, in Caluza, and the Federal Circuit, in 
Collette, noted that 38 U.S.C.A. § 1154(b) applies to the 
second element of a well-grounded claim -- that is, whether a 
disease or injury was incurred or aggravated in service -- 
and not to the questions of whether there is a current 
disability or a nexus to service.  Caluza, at 507; Collette, 
at 392.

The Board finds that the veteran's testimony is credible 
evidence that he sustained a right eye injury in service, and 
that this is consistent with the circumstances, conditions or 
hardships of service.  However, as the Court noted in Gregory 
v. Brown, 8 Vet. App. 563, 568-9 (1996), which involved 
service connection for hemorrhoids, the appellant may use lay 
testimony to show that rectal bleeding happened in service, 
but not to show a current diagnosis or a nexus between a 
current condition and service. 

In Gregory, the veteran's lay testimony, under section 
1154(b), was satisfactory evidence of inservice rectal 
bleeding, without the need for documentation corroborating 
such condition.  In this case, similarly, the veteran's lay 
testimony is satisfactory evidence of a right eye injury in 
service, but not of a relationship between that right eye 
injury and his current right eye disorder.  The Court has 
held that the Federal Circuit in Collette did not intend to 
alter the medical nexus requirement set forth in Caluza; 
therefore, medical evidence demonstrating a nexus between a 
current disability and a service connected disease or injury 
is necessary for a claim to be well grounded.  See Libertine 
v. Brown, 9 Vet. App. 521 (1996). 

Even if it was accepted that the veteran received a right eye 
injury for the purposes of establishing a well grounded 
claim, the service medical records still fail to reflect that 
the injury resulted in the veteran's current right eye 
condition, diagnosed as glaucoma, nasolacrimal duct 
obstruction, peripheral retinal hole, and amaurosis fugax.  
The veteran's initial complaints of a right eye disorder were 
made in 1976, at which time an ophthalmologic examination was 
normal.  He was initially diagnosed with right amaurosis 
fugax in September 1992 at the VA, which is approximately 12 
years following service.  Thereafter, the veteran was 
diagnosed with other right eye disorders, namely glaucoma 
suspected in April 1993, peripheral retinal hole in May 1995, 
and stenosis of the lacrimal duct in November 1995.  
Nevertheless, there is no medical evidence of record 
attributing the veteran's current right eye diagnoses to 
service or to the first postservice year.  In fact, in a 
comprehensive ophthalmic review of the veteran's records in 
December 1996, the examiner rejected the possibility that any 
of the veteran's right eye diagnoses were related to service.  
There is no other etiologic opinion in the record to the 
contrary.   

In sum, the postservice medical records do not relate back 
the veteran's current right eye diagnoses of glaucoma, 
nasolacrimal duct obstruction, peripheral retinal hole, and 
amaurosis fugax to service or the first postservice year.  In 
order to establish a well grounded claim, the veteran must 
show that his right eye disorder was incurred in service or 
manifested to a compensable degree in the presumptive period 
following service.  The veteran maintains that his right eye 
disorder was attributable to an inservice injury sustained in 
a bomb explosion; however, he has not submitted any medical 
evidence to support his claim, and he is not medically 
qualified to make that determination.  See Moray, Grottveit, 
and Espiritu, supra.  Therefore, what is lacking in 
establishing a well grounded claim is competent medical 
evidence showing a current diagnosis that is related to 
service or to the first postservice year.  Consequently, the 
veteran has not met the initial burden under 38 U.S.C.A. 
§ 5107(a) as the evidence submitted does not cross the 
threshold of mere allegation.  Thus, the instant claim is not 
well grounded as it lacks plausibility and must therefore be 
denied.  

B.  Back Disorder

Initially, it is noted that the veteran's back claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

In this case, the veteran contends that he injured his back 
in Vietnam in 1969 when his bunker collapsed on him from an 
explosion, causing him to lose consciousness.  He testified 
that he was hospitalized for his back injury.  Service 
medical records, however, do not show that the veteran 
sustained a back injury or that he was hospitalized after a 
bunker collapsed on him.  The sole reference to an injury in 
Vietnam was a notation to a "wound" from concussion the 
veteran made on his separation examination.  Unfortunately, 
the nature of the veteran's wound was not further described 
in the record.  Service records reflect that the veteran was 
awarded a Purple Heart, but the date of the award and the 
injuries suffered for which the award was made is not known 
from the record.  Nevertheless, a VA examiner in October 1996 
and later in March and April 1997 after a review of the 
claims folder, found that it was at least as likely as not 
that the veteran's current symptoms of his lumbosacral spine 
disorder were related to his original inservice back injury 
in Vietnam.  Another VA doctor certified in July 1997 that 
the worsening of the veteran's back symptoms may be 
attributable to his back injury in 1969.  Moreover, the 
veteran's brother attested to the fact that he was a witness 
to the veteran experiencing back pain and discomfort in the 
years following service and that the veteran had related to 
him that his Purple Heart was received for injuries to 
include his back.   

After careful review of the medical record and in 
consideration of the three step analysis set forth in 
Collette for supporting a claim for service connection for a 
disability incurred by a combat veteran, the Board finds 
plausible the testimony of the veteran to the effect that he 
incurred a back injury in service when his bunker collapsed 
on him from an explosion in Vietnam in 1969.  The evidence of 
record is consistent with the circumstances of the veteran 
who served in combat as a light weapons infantryman for a 
year in Vietnam.  Although the records dated in 1969 do not 
describe a back injury or any injury from an explosion which 
caused a bunker to collapse, the record contains VA medical 
opinions which indicate that the veteran's current back 
disorder, diagnosed as chronic lumbosacral strain, is at 
least as likely as not sustained during service.  Thus, the 
requisite medical evidence connecting an inservice injury to 
a current diagnosis has been provided.  

When, after consideration of all the evidence of record, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).  In this case, the Board 
finds that, with application of 38 U.S.C.A. § 1154 and 
38 C.F.R. § 3.304, the evidence is at least in equipoise as 
to whether the veteran has a current back disorder that is 
the result of an injury in service.  Accordingly, service 
connection for a back disorder is in order.     


ORDER

Entitlement to service connection for a right eye disorder is 
denied.  

Entitlement to service connection for a back disorder is 
granted.  



		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 18 -


